PER CURIAM:
Melissa Sue Dancy Oliver appeals from the district court’s judgment granting Janine Perry Weber’s motion to dismiss Oliver’s claims against Weber. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Weber v. Oliver, No. 2:13-cv-00031-RGD-LRL (E.D.Va. Oct. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.